Citation Nr: 0633802	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  05-17 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hemorrhoids.

2.  Entitlement to service connection for residuals of 
frostbite of the ears, hands, feet, and knees.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 through June 
1964.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


FINDINGS OF FACT

1.  The veteran currently has mild hemorrhoid problems with 
no evidence of fecal leakage, colostomy, anemia, fissures, or 
pain and bleeding on a daily basis.  

2.  The veteran does not have residuals of frostbite that are 
related to his service.  The veteran does have some numbness 
and scaling of skin on his ears, and hands and feet that are 
cold to the touch.

3.  The veteran currently has bilateral hearing loss that is 
not related any noise exposure during service, or any other 
incidence of service.

4.  The veteran's tinnitus is not related to any noise 
exposure during service, or any other incidence of service.




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.519, 4.1, 4.7, 4.114, 
Diagnostic Code 7336 (2006).

2.  Residuals of frostbite to the ears, hands, feet, and 
knees were not incurred in, or related to active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Bilateral hearing loss was not incurred in, or related 
to, active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

4.  Tinnitus was not incurred in, or related to, active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection, he was not provided with the 
notice of the type of evidence necessary to establish a 
disability rating or an effective date for the disability on 
appeal until March 2006.  Despite the untimely notice 
provided to the veteran concerning these elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of the final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claims for service connection.  Thus, 
any question as to the appropriate disability rating or 
effective date to be assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in April 2004, (prior to the August 2004 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

Following the April 2004 letter, the RO granted service 
connection for hemorrhoids.  At the time, the RO assigned 
disability ratings and effective dates.  As set forth in 
Dingess, "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated - its has been proven."  The 
Court further held in Dingess that when a claim has been 
proven, the purpose of section 5103(a) has been satisfied and 
notice under its provision is no longer applicable.  Because 
the veteran's claim pertaining to hemorrhoids has been 
granted, i.e., proven, and he was assigned an initial 
disability rating and an initial effective date, section 
5103(a) notice is no longer applicable.  As a result, even if 
there was a notice error with respect to the duty to notify 
that occurred prior to the award of service connection and 
the assignment of a disability rating and effective date, 
because the claim has already been proven, and the purpose of 
5103(a) has been satisfied, the error was nonprejudicial.

The Board further notes that the veteran's service medical 
records and VA outpatient records have been obtained.  The 
veteran was also provided with VA examinations for 
hemorrhoids and frostbite, as well as VA audiological 
examinations for his tinnitus and bilateral hearing loss.  
The veteran was also afforded a hearing before a veteran's 
law judge in conjunction with his claims.  Additionally, the 
veteran submitted a lay statement from his barber regarding 
his frostbite.  Finally, by letter dated March 2006, the 
veteran indicated he had no further evidence to submit with 
respect to his claim, and the Board is similarly unaware of 
any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Claim for an Initial Compensable Rating for Hemorrhoids

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 20 percent 
evaluation is warranted for hemorrhoids with persistent 
bleeding, and with secondary anemia, or with fissures.  A 10 
percent rating is warranted for large of thrombic hemorrhoids 
that are irreducible, with excessive, redundant tissue, 
evidencing frequent occurrences.  A noncompensable rating is 
warranted for mild or moderate hemorrhoids.  


Analysis

In an August 2004 rating decision, the RO granted service 
connection for hemorrhoids, and assigned a noncompensable 
rating, effective March 17, 2004.  The veteran asserts that 
he is entitled to a compensable evaluation for his service-
connected hemorrhoids.

The veteran was afforded a VA examination of his hemorrhoids 
in June 2004.  The veteran reported that his hemorrhoids 
bother him from time to time and he has flare-ups generally 
once a month, lasting about one to two days.  He also stated 
that straining, lifting heavy objects, and significant 
physical activity, worsens his condition.  The veteran denied 
any diarrhea or constipation, but did note some bleeding 
about once a month.  He denied loss of sphincter control, 
leakage problems, wearing pads, and using creams or 
ointments.  Upon physical examination, the examiner noted 
that the veteran's rectum appeared normal, with only one 
small hemorrhoid present.  The veteran's anal sphincter was 
noted to be very small, with no evidence of fecal leakage, 
colostomy, anemia, or fissures.  There were no signs of 
bleeding at the time of examination.  The examiner provided a 
diagnosis of external hemorrhoids treated while in military 
service, with a very mild residual of a hemorrhoid problem at 
the time of examination.  The examiner also stated no 
evidence of inflammation or other problems, but did note 
stenosis of the rectal sphincter.  

The veteran was afforded a hearing in conjunction with his 
claim.  During the hearing, the veteran reported that he had 
no bleeding, throbbing, or pain on a daily basis, but did 
have occasional inflammation that would prevent him from 
having a bowel movement.  He also stated that he uses over 
the counter medications as needed to reduce or sooth any 
swelling.  

The veteran submitted VA outpatient reports in conjunction 
with his claim.  VA medical records are silent as to any 
treatment for the veteran's hemorrhoids.  A VA medical record 
dated February 2004, that noted that the veteran has had 
complaints of hemorrhoids for years.

The veteran is currently assigned a noncompensable evaluation 
under 38 C.F.R. § 4.114, Diagnostic Code 7336.  The VA 
examination noted a current, mild residual hemorrhoid 
problems and no evidence of fecal leakage, colostomy, anemia, 
or fissures.  The examiner did note some rectal stenosis.  
The veteran also has not reported any bleeding on a daily 
basis, nor did he report throbbing or pain on a daily basis.  
The veteran also indicated he used over the counter 
medications and creams to reduce any flare-up swelling but 
does not wear pads.  A compensable rating is not warranted 
under 38 C.F.R. § 4.114, Diagnostic Code 7336.  There is no 
evidence of large, thrombic, and irreducible hemorrhoids, 
that have excessive redundant tissue, evidencing frequent 
recurrences.  

Given the foregoing, the Board concludes that the overall 
disability picture more closely approximates the criteria for 
a noncompensable evaluation than a 10 percent evaluation 
under 38 C.F.R. § 4.114, Diagnostic Code 7336.  The Board 
notes that this is an initial rating case, and consideration 
has been given to "staged" ratings" since service 
connection was made effective (i.e., different percentage 
ratings for different periods of time).  Fenderson v. West, 
12 Vet. App. 119 (1999).  However, there appears to be no 
identifiable period of time since the effective date of 
service connection during which the service-connected fungal 
infection were more than 0 percent disabling.  Thus "staged 
ratings" are inapplicable to this case.  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claims for hemorrhoids that would give rise to a reasonable 
doubt in favor of the appellant, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5170(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


The Service Connection Claims

Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2005).




Analysis

1.  Service Connection for Residuals of Frostbite:

The veteran contends that while he was on a training exercise 
during service, he got caught in unexpected cold temperatures 
for approximately one to two days.  As a result, he asserts 
he received frostbite on his ears, hands, feet, and knees.  

Upon review of the veteran's service medical records, the 
Board notes that there is no indication or notation in the 
records that the veteran ever experienced frostbite on any 
part of his body.  Furthermore, neither the veteran's 
entrance examination dated June 1961, nor his separation 
examination, dated April 1964 noted any abnormalities of the 
skin.  The veteran also did not report any frostbite, 
numbness of the ears, or discoloration of the skin on any 
part of his body, in his report of medical history upon 
separation, dated April 1964.

The veteran was afforded a VA examination of his ears, hands, 
knees and feet.  Upon examination, the examiner noted that 
the penne of the external portion of the veteran's ears 
appeared normal.  Examination revealed some light scaling 
material on the superior surface of both external ears.  The 
hands, feet, and knees also appeared normal, although the 
examiner noted that the hands and feet felt very cool to the 
touch.  The examiner also stated that the pulses and 
capillary filling were essentially normal.  

The veteran submitted a statement from his barber.  The 
barber stated that in the latter part of 1964, he noticed 
scaling skin on the veteran's ears that appeared to be 
frostbite, while giving a haircut.  However, as layman, the 
barber is competent to testify that he saw a skin problem on 
the veteran's ears, but cannot offer an opinion as to whether 
or not the skin condition was caused by frostbite.  See, 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  If the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The veteran was also afforded a hearing in conjunction with 
his claims.  The veteran stated that since leaving the 
military, he can't stay out in the snow or cold weather for 
any length of time due to pain caused by the cold weather.  
He recounted that he slept in his tank during a field drill 
and when he woke up in the morning there were approximately 
five to seven inches of snow on the ground.  The veteran 
reported that he and his company were left stranded in the 
cold for approximately one to two days.  When he got back to 
his barracks, he took a hot shower and could feel the hot 
water create a tingling feeling and then went to bed.  
However, the veteran never went to sick bay or reported any 
problems.  He also stated that he did not notice any 
discoloration of the skin on the ears, feet, or hands 
immediately following his exposure.

VA outpatient records submitted November 2003 through 
February 2004 contain complaints of numbness to the tops of 
the ears, and hands and feet that ache when exposed to the 
cold.  During a November 2003 outpatient visit, the veteran 
reported a history of frostbite to the hands, feet, and ears 
while in military service due to being exposed to below-zero 
temperatures for three days.  The examiner diagnosed 
frostbite to feet, ears, hands during military service and 
noted that the veteran stated that he was stranded in below 
zero weather for 3 days, but was not treated for frostbite.  
The examiner noted the veteran's complaints of numbness to 
top of ears, hands, and feet when exposed to cold.  The 
examiner related that he was going to defer to the clinic.  A 
progress report dated February 2005 noted no abnormal skin 
lesions.

There is no evidence in the service medical records to 
support the veteran's contention that he incurred frostbite 
of the ears, hands, feet and knees during service.  
Furthermore, upon examination, the VA examiner noted some 
scaling on the ears, and that the hands and feet were cold to 
the touch, but otherwise appeared normal.  He also noted 
normal pulses and capillary filling in the hands and feet.  
There is no competent evidence of a current disability.  The 
diagnosis provided in the VA outpatient reports was based on 
the veteran's history.  A medical opinion is inadequate when 
it is unsupported by clinical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1995).  Additionally, a bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Finally, a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, service connection is not warranted, as 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claims for 
residuals of frostbite to the ears, hands, feet, and knees 
that would give rise to a reasonable doubt in favor of the 
appellant, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5170(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


2.  The claims for tinnitus and bilateral hearing loss:

The veteran contends that he currently has bilateral hearing 
loss and tinnitus as a result of his military service.  He 
asserts that he worked as a tank driver and gunner while in 
the military, and participated in loading shells and firing 
them.  He contends that after loading a shell, his right ear 
was nearest to the noise and that noise protection was not 
available.  The veteran denied any significant occupational 
or recreational noise exposure after military service. 

The veteran's service medical records reveal normal ears and 
normal hearing upon the veteran's audiological examination 
upon entrance into service, dated June 1961.  The 
audiological examination showed 15/15 hearing acuity based on 
the whispered voice test.  An audiological examination dated 
August 1961 revealed pure tone thresholds of 5, 5, 5, 0, and 
0 decibels at 500, 1000, 2000, 3000 Hertz, respectively in 
the right ear.  Examination of the left ear showed pure tone 
thresholds of 15, 5, 5, 0, and 10 decibels at frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz, respectively.  An 
audiological examination upon separation dated April 1964 
noted pure tone thresholds of 5, 5, 5, and 5 decibels 500, 
1000, 2000, and 4000 Hertz, bilaterally.  The separation 
examination does not note any abnormalities of the ears.  
Additionally, the service medical records do not contain any 
complaints of, or treatment for, hearing loss or 
abnormalities of the ears.

The veteran was afforded a VA audiological examination.  The 
examination of the right ear showed thresholds of 40 decibels 
or higher at frequencies of 3000 and 4000, with a speech 
discrimination score of 84 percent.  The examination of the 
left ear showed threshold of 40 decibels or higher at 4000 
Hertz with a speech discrimination score 92 percent.  
Physical examination of the ears revealed no apparent 
occlusion, infection, or probable ear canal collapse.  The 
examiner noted that the veteran had a slight sloping to 
severe sensorineural hearing loss in the right ear.  The left 
ear demonstrated normal hearing sensitivity through 3000 
Hertz, but showed a sloping moderate to severe sensorineural 
hearing loss from 4000 through 8000 Hertz.  The examiner 
provided a diagnosis of a slight to moderately severe 
sensorineural hearing loss in the right ear.  Additionally, 
the left hear was shown to have normal hearing sensitivity in 
the left ear, with moderate sensorineural hearing loss at 
4000 Hertz.  Speech intelligibility was good it the right ear 
and excellent in the left.  The examiner noted that after 
reviewing the service medical records, normal hearing 
sensitivity was documented bilaterally upon the veteran's 
separation examination from 500 to 4000 Hertz.  The examiner 
opined that based on the documentation of normal hearing loss 
upon separation from service, it is less likely than not that 
the veteran's current sensorineural hearing loss is 
attributable to his military service.  Additionally, the 
examiner stated that it is less likely than not that the 
veteran's tinnitus was directly related to his military 
service.

The veteran submitted VA outpatient reports in conjunction 
with his claims.  These reports include a diagnosis for 
sensorineural hearing loss.  A progress note dated February 
2005 indicates normal ear canals and tympanic membranes.  A 
progress note dated November 2003, notes that the veteran 
complained of hearing loss, in his right ear worse than his 
left, and attributed it to his service in the army as part of 
an armored tank division, in which he was exposed to loud 
noises.  He reported no other injury to the ears in the many 
years that passed since his service.  The VA outpatient 
reports are silent to any complaints of ringing in the ears, 
nor do they include a diagnosis of tinnitus.

The veteran was afforded a hearing in conjunction with his 
claims.  He complained of hearing loss, greater than his 
right ear than his left, and low, steady ringing of the ears.  
He attributed this to his military service.  As a lay person, 
the veteran lacks the capacity to provide evidence that 
requires specialized knowledge, skill, experience, training, 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

While the veteran currently has bilateral hearing loss, there 
is no competent medical evidence linking the veteran's 
current hearing loss to service.  Service medical records are 
devoid of any treatment for or complaints of hearing loss.  
Additionally, the veteran had normal hearing sensitivity 
reported on his separation examination in April 1964.  The VA 
audiologist also provided an opinion, after reviewing the 
claims file and evaluating the veteran, that it was less 
likely than not that his current hearing loss was related to 
his military service.  Additionally, there is no competent 
medical evidence linking a current diagnosis of tinnitus to 
service.  The VA examiner opined that it was less likely than 
not that any tinnitus was the result of the veteran's 
military service.

While the veteran currently suffers from bilateral hearing 
loss, and complains of tinnitus, there is no competent 
medical evidence of any hearing loss, or tinnitus, incurred 
in or related to any incidence of service, nor is there any 
competent medical evidence providing a nexus between the 
veteran's service and his current conditions.  Thus, the 
evidence does not show that neither the veteran's bilateral 
hearing loss, nor his tinnitus, is related to, or was 
incurred in service.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the 


appellant, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).



ORDER

An initial compensable rating for hemorrhoids is denied.

Service connection for residuals of frostbite of the ears, 
hands, feet, and knees, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


